DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Albert Ferro on 07/14/2022.

The application has been amended as follows: 
Claims 33 and 41 cancelled.
Replaced claims 31 and 32 with new claims below:
31. (currently amended) A valve introducer system comprising: 
	an implantation depth controlling element including an outer cylinder having a distal end; and
a catheter disposed within the outer cylinder, the catheter being configured to deliver a heart valve prosthesis, wherein the catheter includes an outer shaft and an inner shaft, the catheter having an inner shaft length from a fixed reference point on the implantation depth controlling element to a distal end of the inner shaft attached to a nosecone and the catheter having an outer shaft length from the fixed reference point to an outer shaft distal end, 
wherein the implantation depth controlling element is configured such that adjusting the implantation depth controlling element changes the inner shaft length from the fixed reference point to the distal end of the inner shaft and changes the outer shaft length from the fixed reference point to the distal end of the outer shaft,
wherein the catheter is a balloon catheter,
wherein the implantation depth controlling element further comprises a depth gauge, wherein the depth gauge indicates the length the catheter extends beyond the fixed reference point.
32. (currently amended) A method of implanting a heart valve prosthesis, the method comprising: 
coupling the heart valve prosthesis to a catheter, the catheter including an inner shaft and an outer shaft;
adjusting a first length of the catheter from a fixed reference point on an outer surface of an outer cylinder of an implantation depth controlling element to a distal end of the inner shaft and a second length of the catheter from the fixed reference point to a distal end of the outer shaft by twisting the outer cylinder relative to an inner cylinder that is coupled to the outer cylinder via interior threads on the outer cylinder mating with exterior threads on the inner cylinder, wherein the catheter is coupled to the inner cylinder, such that the catheter will extend a predetermined depth from the fixed reference point to an implantation site;
inserting the catheter into a vessel into to thereby deliver the heart valve prosthesis to the implantation site;
deploying the heart valve prosthesis from the catheter; and
removing the catheter from the vessel.
Allowable Subject Matter
Claims 21-24, 26-32 and 34-40 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 21, the prior art fails to disclose, in combination with other limitations of the claim, a valve introducer system comprises an implantation depth controlling element including an outer cylinder, a catheter disposed within the outer cylinder and having outer and inner shafts, the outer shaft include a capsule to retain a heart valve prosthesis in a radially compressed configuration, adjusting the depth controlling element changes both the inner and outer shafts length from a fixed reference point to the distal end of the shafts.  Regarding base claim 31, the prior art fails to disclose, in combination with other limitations of the claim, a valve introducer system comprises an implantation depth controlling element comprises a depth gauge indicates the length the catheter extends beyond the fixed reference point.  Regarding base claim 32, the prior art fails to disclose, in combination with other limitations of the claim, a method of implanting a heart valve prosthesis, the method comprises adjusting a first length of the catheter from a fixed reference point on an outer surface of an outer cylinder of an implantation depth controlling element to a distal end of the inner shaft and a second length of the catheter from the fixed reference point to a distal end of the outer shaft by twisting the outer cylinder relative to an inner cylinder that is coupled to the outer cylinder via interior threads on the outer cylinder mating with exterior threads on the inner cylinder
The prior art US 2010/0286768 to Alkhatib discloses a device for delivery a valve prosthesis having control knobs for locking the inner and outer shafts in place, a capsule configured to retain the valve prothesis in radially compressed configuration.  However, this prior art fails to disclose the outer shaft of the catheter to include such capsule.  Instead, the valve prosthesis is being positioned at the distal end of the outer shaft and that the valve prosthesis is being retained in radially compressed configuration by a capsule that is disposed over the outer shaft that is slidable within the capsule.  The prior art also fails to disclose the depth gauge as claimed and the method of twisting the outer cylinder relative to the inner cylinder as claimed to adjust the length of the inner and outer shafts of the catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771